UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7679


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SPENCER BOWENS, a/k/a Scooter, a/k/a        Clyde,   a/k/a   Melvin
McCurdy, a/k/a Doc Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00110-REP-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Spencer Bowens, Appellant Pro Se.    David Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer   Bowens    appeals   the     district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.           United States v. Bowens,

No. 3:98-cr-00110-REP-1 (E.D. Va. Nov. 12, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2